 

Exhibit 10.71

 

THE SECURITIES REPRESENTED BY AND UNDERLYING THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE
SECURITIES LAWS AND MAY NOT BE TRANSFERRED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS (A) SUCH TRANSFER IS PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (B) SUCH TRANSFER IS EXEMPT FROM THE PROVISIONS OF SECTION 5
OF THE ACT, THE RULES AND REGULATIONS IN EFFECT THEREUNDER AND ANY APPLICABLE
STATE SECURITIES LAWS.

 

“SALES SHORTFALL” WARRANT TO PURCHASE SERIES A PREFERRED STOCK

 

Issue Date: October 24, 2017

 

THIS WARRANT CERTIFIES THAT, for value received, Kona Holdings I LLC, a Delaware
limited liability company (“Holder”) is entitled to purchase from KonaRed
Corporation, a Nevada corporation (the “Corporation”), at an aggregate exercise
price of $1.00 cash (the "Warrant Price"), a number of validly-issued,
fully-paid and nonassessable shares of the Corporation's Series A Preferred
Stock (“Shares”) equal to 16/22 of the excess, if any, of the number of Post
Shares over 1,554.26 shares, subject to the provisions of and upon the terms and
conditions set forth in this Warrant.

 

For this purpose, “Post Shares” means the number of shares of the Corporation’s
Series A Preferred Stock equal to 1/50,000th of the number of shares of the
Corporation’s Common Stock which, when added to 77,712,953 to define the
numerator of a fraction and when also added to 367,370,324 to define the
denominator of the fraction, results in the fraction being equal to the New
Percentage.

 

For this purpose, “New Percentage” means the sum of (a) 21.15%, plus (b) the
product of (i) 50 basis points times (ii) the integer equal to the number of
full $100,000 Net Sales increments, if any, by which actual 2018 Net Sales was
below the Benchmark. Notwithstanding anything herein to the contrary, the New
Percentage product “(b”) is capped at 33.65% regardless of whether actual 2018
Net Sales would apparently have resulted in a New Percentage greater than
33.65%.

 

The “Benchmark” means 2018 Net Sales of $7,500,000. “2018 Net Sales” means the
Corporation’s actual gross sales (less any discounts, returns or allowances for
damaged or missing goods) recognized in calendar 2018, calculated based on the
books and records of the Corporation in accordance with past practice
consistently applied. The Corporation disclaims, and by acceptance of this
Warrant the Holder disclaims, any other possible definition of “net sales.”

 

The Corporation covenants and agrees to provide a written report to Holder
certified by the Corporation’s Chief Executive Officer, no later than February
15, 2019, stating the 2018 Net Sales to enable the operation of this Warrant.
The Corporation agrees, and by acceptance of this Warrant the Holder agrees,
that absent bad faith or gross negligence, the figure set forth in such written
report shall be final and binding on all parties as the conclusive determination
of actual 2018 Net Sales.

 

1.           TERM. This Warrant is exercisable at any time commencing on
February 15, 2019 and ending on the second anniversary of the Issue Date
(subject to possible earlier termination as set forth below). This Warrant can
be exercised only in whole and not in part. This Warrant is not

 

1

--------------------------------------------------------------------------------

 

 

exercisable to any extent after the second anniversary of the Issue Date, and in
any event is not exercisable to any extent if the Sales Shortfall does not
occur.

 

2.           EXERCISE.

 

2.1     Method of Exercise. The only method by which Holder may exercise this
Warrant is by Holder delivering this original Warrant and a duly executed Notice
of Exercise in substantially the form of Appendix 1, attached hereto and
incorporated herein by this reference, to the principal office of the
Corporation. Holder shall also deliver to the Corporation payment by wire
transfer of immediately available United States funds to an account designated
by the Corporation or by check for the aggregate Warrant Price for the Shares
being purchased. Exercise shall not be deemed effective unless and until each of
the original Warrant, the duly executed Notice of Exercise and the Warrant Price
payment have been received by the Corporation.

 

2.2     Delivery of Certificate. Promptly after Holder exercises this Warrant,
the Corporation shall deliver to Holder a stock certificate for the Shares
acquired.

 

2.3     Replacement of Warrants. On receipt of an affidavit or similar
instrument from Holder with respect to the loss, theft, destruction or
mutilation of this Warrant and, in the case of loss, theft or destruction, on
delivery of an indemnity agreement reasonably satisfactory in form and amount to
the Corporation or, in the case of mutilation, on surrender and cancellation of
this Warrant, the Corporation at its expense shall execute and deliver, in lieu
of this Warrant, a new warrant of like tenor.

 

3.           ADJUSTMENT TO THE SHARES.

 

3.1     Reclassification, Exchange or Substitution. Upon any stock split,
reverse stock split, stock dividend, reclassification, exchange, substitution,
or other event that results in a change of the class of the securities issuable
upon exercise of this Warrant, or any reorganization, consolidation, or merger
that is not an Acquisition, Holder shall be entitled to receive, upon exercise
of this Warrant, the calculated number or amount of appropriately adjusted
corresponding shares (or other securities or property, as applicable). The
Corporation or its successor shall promptly issue to Holder a new replacement
Warrant for such new securities or other property. The new Warrant shall provide
for adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Article 3. The provisions of this Section 3.1
shall similarly apply to successive reclassifications, exchanges, substitutions,
or to successive reorganizations, consolidations, or mergers that are not an
Acquisition, or other events.

 

3.2     Sale, Merger, or Consolidation of the Corporation. This Warrant shall
immediately terminate upon the closing of any Acquisition. For the purpose of
this Warrant, “Acquisition” means (i) a sale, conveyance or other disposition of
all or substantially all of the property or business of the Corporation, or (ii)
a merger or consolidation with or into any other entity, unless the stockholders
of the Corporation immediately before the transaction own 50% or more of the
voting stock of the acquiring or surviving corporation following the transaction
(taking into account, in the numerator, only stock of the Corporation held by
such stockholders before the transaction and stock issued in respect of such
prior held stock of the Corporation), or (iii) any other transaction which
results in (assuming an immediate and maximum exercise/conversion of all
derivative securities issued in the transaction) the holders of the
Corporation’s capital stock as of

 

2

--------------------------------------------------------------------------------

 

 

 

immediately before the transaction owning less than 50% of the voting power of
the Corporation’s capital stock as of immediately after the transaction,
provided, however, that a bona fide equity financing transaction in which the
Corporation is the surviving corporation and does not (directly or through a
subsidiary) receive any assets other than cash and rights to receive cash shall
be deemed not to constitute an Acquisition of the Corporation. A series of
related transactions shall be deemed to constitute a single transaction, and
where such transactions involve securities issuances, they shall be deemed
“related” if under applicable securities laws they would be treated as
integrated.

 

4.           REPRESENTATIONS; WARRANTIES AND COVENANTS.

 

The Corporation represents and warrants to the Holder that (i) all shares of
Series A Preferred Stock which may be issued upon the exercise of this Warrant
will, upon issuance, be validly issued, fully paid and nonassessable, with no
personal liability attaching to the ownership thereof, and free from all taxes,
liens and charges created by the Corporation with respect to the issue thereof
and (ii) the issuance of this Warrant, the shares of Series A Preferred Stock
issuable hereunder and the other transactions contemplated hereunder do not
require the consent of any person or entity and do not and shall not conflict,
result in a default under or violate the terms of any agreement, contract,
document, instrument or obligation which may be binding upon the Corporation or
any of its subsidiaries. The Corporation covenants and agrees that it will take
all such action as may be required to assure that the Corporation shall at all
times have authorized and reserved, free from preemptive rights, a sufficient
number of shares of its Series A Preferred Stock to be issued upon the exercise
of this Warrant and a sufficient number of shares of its Common Stock to be
issued upon the conversion of the Series A Preferred Stock issuable under this
Warrant. If any shares of Series A Preferred Stock reserved for the purpose of
issuance upon the exercise of this Warrant require registration with or approval
of any governmental authority under any federal or state law before such shares
may be validly issued or delivered upon exercise, then the Corporation shall in
good faith and as expeditiously as possible endeavor to secure such registration
or approval, as the case may be.

 

5.           MISCELLANEOUS

 

5.1     Transfer of Warrant. Until actual delivery to the Corporation’s
principal office of this original Warrant accompanied by a duly endorsed
instrument of transfer in a form reasonably acceptable to the Corporation, the
Corporation may treat Holder as the sole record and beneficial holder of the
Warrant for all purposes whatsoever, regardless of any notice given or received
to the contrary.

 

5.2     Taxes. The Corporation shall pay all documentary, stamp or other
transactional taxes attributable to the issuance or delivery of Shares upon
exercise of all or any part of this Warrant.

 

5.3     No Rights as Stockholder Until Exercise. This Warrant does not entitle
Holder to any voting rights or other rights as a stockholder of the Corporation
before the exercise hereof. Upon proper exercise of this Warrant, the Shares so
purchased shall be and be deemed to be issued to Holder as of the close of
business on the date of proper exercise.

 

5.4     Notices. All notices required or permitted hereunder must be in writing
and addressed as set forth in the last sentence of this Section and shall be
deemed effectively given upon the earliest of (a) actual receipt, or (b) if
personally delivered to the party to whom notice is to be given, the date of
delivery, or (c) if sent by email, the date of transmission, if sent to such
email

 

3

--------------------------------------------------------------------------------

 

 

 

address before 5:00 p.m. at the location of receipt on a business day, or the
first business day after the date of transmission, if sent to such email address
at or after 5:00 p.m. at the location of receipt on a business day or on a day
that is not a business day, or (d) if sent by overnight courier and addressed as
set forth above, the next business day after the date of deposit with such
courier (by the courier’s stated time for enabling next-business-day delivery),
or if deposited after such stated time shall be deemed to be the second business
day after the date of deposit, or (e) if sent in the United States by United
States certified mail, return receipt requested, postage prepaid and addressed
as set forth above, on the fifth business day after such mailing. All
communications shall be sent to the Corporation at its principal place of
business or to Holder at Holder’s address or email address as shown in the
Corporation’s records, or to such other address as such party may designate by
10 days’ advance written notice to the other.

 

5.5     Amendment and Waiver. Any term of this Warrant may be amended or waived
only with the written consent of the Corporation and a majority of the persons
who are then serving as Series A Preferred Directors of the Corporation. Any
amendment or waiver effected in accordance with this Section shall be binding
upon the Corporation, the holder of this Warrant and each and every transferee
of the Warrant or Shares.

 

5.6     Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
its principles regarding conflicts of law.

 

5.7     WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS WARRANT,
THE SHARES OR THE SUBJECT MATTER HEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THIS SECTION HAS BEEN
FULLY DISCUSSED BY EACH OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT BE
SUBJECT TO ANY EXCEPTIONS. EACH PARTY HERETO HEREBY FURTHER WARRANTS AND
REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND
THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

 

5.8     Submission to Jurisdiction. Each of the parties irrevocably agrees that
any legal action or proceeding arising out of or relating to this Warrant
brought by such party or its successors or assigns shall be brought and
determined in the courts of the State of California located in Los Angeles
County or the courts of the United States of America for the Central District of
California located in Los Angeles County, and appellate courts thereof, and each
of the parties hereby irrevocably submits to the exclusive jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this Warrant and the transactions contemplated hereby. Each of the
parties agrees not to commence any action, suit or proceeding relating thereto
except in the courts described above in Los Angeles County, California, other
than actions in any court of competent jurisdiction to enforce any judgment,
decree or award rendered by any such court in Los Angeles County,

 

4

--------------------------------------------------------------------------------

 

 

 

California as described herein. Each of the parties further agrees that notice
as provided herein shall constitute sufficient service of process and the
parties further waive any argument that such service is insufficient. Each of
the parties hereby irrevocably and unconditionally waives, and agrees not to
assert, by way of motion or as a defense, counterclaim or otherwise, in any
action or proceeding arising out of or relating to this Warrant or the
transactions contemplated hereby, (a) any claim that it is not personally
subject to the jurisdiction of the courts in Los Angeles County, California as
described herein for any reason, (b) that it or its property is exempt or immune
from jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Warrant, or the subject matter hereof, may not be
enforced in or by such courts.

 

IN WITNESS WHEREOF, the Corporation has executed this Warrant as of the date
first above written.

 

KONARED CORPORATION

 

 

By: __________________________

       Kyle Redfield, President

 

Address: 1101 Via Callejon, Suite 200

San Clemente, CA 92673

Email: kyle@konared.com

 

 

5

--------------------------------------------------------------------------------

 

 

 

APPENDIX 1

 

NOTICE OF EXERCISE

 

 

 

1. The undersigned hereby elects to purchase the calculated number of shares of
Series A Preferred Stock of KonaRed Corporation pursuant to the terms of the
attached Warrant, and tenders herewith payment of the purchase price of such
shares in full.

 

2. Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name as is specified below:

 

_______________________

(Name)

 

________________________

(Address l)

 

________________________

(Address 2)

 

3. The undersigned represents the undersigned is acquiring the shares solely for
the undersigned’s own account and not as a nominee for any other party and not
with a view toward the resale or distribution thereof except in compliance with
applicable securities laws.

 

 

 

 

____________________________

(Signature)

 

____________________________

(Date)

 

 

 

 

 
 

 